Citation Nr: 9929971	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York



THE ISSUE

The propriety of the initial 50 percent disability rating for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with 
total occupational and social impairment due symptoms causing 
gross interference with behavior and ability to perform 
activities of daily living.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 including 
Diagnostic Code 9411 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  It is important to note that the Court has also 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  Under that Diagnostic Code, 
a 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A December 1997 letter from the veteran's VA social worker 
reported a diagnosis of chronic PTSD, with a poor prognosis, 
and stated that the PTSD had had a severe impact on his 
lifestyle, making relationships and employment very difficult 
to maintain.  The letter also stated that the veteran tended 
to isolate himself and had inhibited social functions.  A 
January 1998 letter by the same VA social worker reported 
additional symptoms of depression, anxiety, flashbacks and 
night tremors or nightmares.  

A March 1998 VA Social Survey reported that the veteran was 
articulate, neat and clean in appearance, with adequate 
hygiene.  The report noted that the veteran said that he was 
unable to work and lived with his brother and sister-in-law.  
The examination also reported that the veteran experienced 
severe depression, was suicidal, avoided crowds, disliked 
people, was a loner and had nightmares and night sweats.  The 
report noted that the veteran was currently prescribed 
antidepressant medication and had a recent treatment history 
for depression.  

A VA examination performed in April 1998 noted that the 
veteran stated that he had been depressed since his service 
in Vietnam, felt hopeless and suicidal, cried frequently and 
experienced avoidance.  The examiner reported that the 
veteran "ha[d] had profound post traumatic and depressive 
symptomatology for years."  The report listed current 
symptoms of flashbacks, nightmares, decreased emotional range 
of expression, social isolation, insomnia, angry outbursts, 
depression, and occasional panic attacks.  The report 
observed that the veteran had a profound depressive disorder, 
but did not report any psychotic, manic, or obsessive 
compulsive disorder symptomatology.  

The VA examination also noted that the veteran appeared 
disheveled and malodorous and that his clothes needed 
laundering.  Furthermore, the report stated that the veteran 
appeared depressed and that his affect was constricted and 
anxious "with almost no reactivity, except for a brief 
period of near cheerfulness while discussing his Vietnam 
experiences and life history since."  The examination also 
reported the veteran's speech to be productive and well 
articulated and that his "[t]hought content was negative for 
any suicidal or homicidal ideation" or hallucinations.  The 
report also stated that the veteran had a well-organized 
thought process and was fully oriented with concentration and 
recent memory "grossly intact."  The report noted a GAF 
score of 52 and concluded that the veteran's symptomatology 
was "sufficiently severe to have grossly interfered with his 
overall ability to function both socially and 
occupationally."  

A June 1998 letter from a VA outpatient clinician advocated 
for more than a 50 percent disability rating because his GAF 
score and counseling history illustrated that the veteran had 
no social contacts outside his family, spent 85 percent of 
his time alone and had active suicidal ideation and severe 
obsessional rituals.  The report also stated that the veteran 
was unkempt, had rapid, halted and disorganized speech 
patterns, and that it would have been very difficult for him 
to function in a work environment.  Furthermore, the report 
stated that he was isolated socially and appeared paranoid 
and that the VA outpatient clinic constantly monitored his 
susceptibility to suicidal ideation.  The report concluded 
that the veteran was totally and permanently disabled and 
that the VA social worker could not envision the veteran 
"tolerating an employment situation ever again."  

In a personal statement attached to his August 1998 NOD, the 
veteran stated that he spent most of his time in his room, 
had no friends, had a long history of post-service 
depression, and was obsessive regarding the placement of 
items in his room.  A personal statement from his brother was 
also attached to the NOD which added that the veteran had a 
bad temper and mood swings, suffered from depression, had 
extremely poor personal hygiene and no social contacts and 
experienced panic attacks for years.  A similarly attached 
personal statement from the veteran's sister-in-law stated 
that he had daily mood swings, depression, was isolated, 
spent most of his time in his room, had flashbacks of 
Vietnam, and had extremely poor hygiene.  

Finally, an October 1998 letter from a VA outpatient 
clinician stated that the veteran, under certain conditions, 
might experience homicidal thoughts.  Additionally, the 
letter noted that he experienced some hallucinations, 
struggled with anxiety and "[d]iscriminating in what [was] 
real and what [was] not."  The letter also reiterated the 
veteran's social isolation and poor personal hygiene.

Based on a review of the record, the Board finds that the 
veteran's disability picture more nearly approximates that of 
total occupational and social impairment with demonstrated 
gross interference of behavior and ability to perform 
activities of daily living.  Therefore, a 100 percent 
schedular rating is appropriate under the provisions of 
38 C.F.R. § 4.130, including Diagnostic Code 9411.  
Significantly, the April 1998 VA examination concluded that 
the veteran's symptomatology was "sufficiently severe to 
have grossly interfered with his overall ability to function 
both socially and occupationally."  Additionally, the 
veteran's VA outpatient counselor described in great detail 
and on numerous occasions the veteran's severe social and 
occupational impairments, as well as his extremely poor 
hygiene, severe depression, suicidal ideation and his 
inability to establish social relationships.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected disorder as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that the veteran's 
service-connected PTSD is shown to have warranted the 
assignment of a 100 percent rating during the entire course 
of this appeal.  

Consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






